DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “FIG. 5B illustrates the RPA implementation of FIG. 4A” in page 5, line 1 should be “FIG. 5B illustrates the RPA implementation of FIG. 5A”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "while the CV model is being retrained" in the last line.  There is insufficient antecedent basis for this limitation in the claim because the claim does not recite “training the CV model”.
Claim 9 recites the limitation "for retraining of a Computer Vision (CV) model" and “from execution of a retrained CV model”.  There is insufficient antecedent basis for these limitations in the claim because the claim does not recite “training the CV model”.
Claim 15 recites the limitation "while the CV model is being retrained" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim because the claim does not recite “training the CV model”.
Dependent claims 2, 4-8, 10-14 and 16-20 are rejecting for the same reasons as above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20180370029) in view of Wu et al (US 20200364485).

As to claim 1, Hall discloses a non-transitory computer-readable medium storing a computer program (see [0073]-[0074], [0086]), the computer program configured to cause at least one processor to: 
receive identifications of graphical components within an image from execution of a Computer Vision (CV) model (FIGS. 1A-1B; see [0034]-[0036]); 
display the image with the identified graphical components that were identified by the CV model on a visual display (FIGS. 1A-1B); 
receive a selection of a misidentified or non-identified graphical component in the image (see [0035], The system 100 may determine that that image 134c is not on the graphical interface 100c).
Hall fails to explicitly disclose determine representative data of an area of the image that includes the selection;  
transmit the representative data and the image to an image database; and
embed the image and alternative image processing logic in a workflow to identify the misidentified or non-identified graphical component while the CV model is being retrained.
However, Wu teaches determine representative data of an area of the image that includes the selection (FIGS. 1-2, handwritten area of cheque image);  
transmit the representative data and the image to an image database (FIGS. 1-2, cheque image, handwritten area, and databases 112); and
embed the image and alternative image processing logic in a workflow to identify the misidentified or non-identified graphical component while the CV model is being retrained (FIGS. 1-2, text recognition 128 which uses CRNN or LSTM with the language model 132; see [0085]-[0086], [0101]-[0103]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hall using Wu’s teachings to determine representative data of an area of the image that includes the selection;  transmit the representative data and the image to an image database; and embed the image and alternative image processing logic in a workflow to identify the misidentified or non-identified graphical component while the CV model is being retrained in order to accurately predict content of an image when ground truth samples of the content are not present within the training dataset (Wu; [0006]).

As to claim 2, the combination of Hall and Wu further discloses wherein the program is further configured to cause the at least one processor to: receive text information from the image provided by an optical character recognition (OCR) application (Wu; see [0049]).

As to claim 4, the combination of Hall and Wu further discloses wherein the alternative image processing logic comprises an image matching algorithm (Wu; see [0101]).

As to claim 5, the combination of Hall and Wu further discloses wherein the computer program is further configured to cause the at least one processor to: 
determine the representative data of the area of the image that includes the selection (Wu; FIGS. 1-2, handwritten area of cheque image); and 
transmit the image and the selection without providing an indication to a user (Wu; FIGS. 1-2, handwritten area and cheque image and no indication is provided to the user).

As to claim 6, the combination of Hall and Wu further discloses wherein the image database stores screenshots as design time images, reported issues, and image matching area selections (Hall; see [0004]).

As to claim 8, the combination of Hall and Wu further discloses wherein the representative data comprises coordinates, line segments, or both, that define a shape having an area (Wu; FIG. 4).

As to claim 9, Hall discloses a computing system (FIG. 4), comprising: 
memory storing machine-readable computer program instructions (see [0071]-[0074]); and 
at least one processor configured to execute the computer program instructions (see [0071]-[0074]), the instructions configured to cause the at least one processor to: 
receive a selection of a misidentified or non-identified graphical component in an image (see [0035], The system 100 may determine that that image 134c is not on the graphical interface 100c), receive identifications of graphical components within the image from execution of a retrained CV model (FIGS. 1A-1B; see [0034]-[0036]), and display the image with the identified graphical components that were identified by the retrained CV model on a visual display (FIGS. 1A-1B).
Hall fails to explicitly disclose determine representative data of an area of the image that includes the selection, transmit the representative data and the image to an image database for retraining of a Computer Vision (CV) model.
However, Wu teaches determine representative data of an area of the image that includes the selection (FIGS. 1-2, handwritten area of cheque image), transmit the representative data and the image to an image database for retraining of a Computer Vision (CV) model (FIGS. 1-2, cheque image, handwritten area, databases 112, text recognition 128 which uses CRNN or LSTM with the language model 132; see [0085]-[0086], [0101]-[0103]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hall using Wu’s teachings to determine representative data of an area of the image that includes the selection, transmit the representative data and the image to an image database for retraining of a Computer Vision (CV) model in order to accurately predict content of an image when ground truth samples of the content are not present within the training dataset (Wu; [0006]).

As to claim 10, the combination of Hall and Wu further discloses wherein the instructions are further configured to cause the at least one processor to: embed the image and alternative image processing logic in a workflow to identify the misidentified or non-identified graphical component while the CV model is being retrained (Wu; FIGS. 1-2, text recognition 128 which uses CRNN or LSTM with the language model 132; see [0085]-[0086], [0101]-[0103]).

As to claim 11, the combination of Hall and Wu further discloses wherein the alternative image processing logic comprises an image matching algorithm (Wu; see [0101]).

As to claim 12, the combination of Hall and Wu further discloses wherein the instructions are configured to cause the at least one processor to determine the representative data of the area of the image that includes the selection and transmit the image and the selection without providing an indication to a user (Wu; FIGS. 1-2, handwritten area and cheque image and no indication is provided to the user).

As to claim 13, the combination of Hall and Wu further discloses wherein the image database stores screenshots as design time images, reported issues, and image matching area selections (Hall; see [0004]).

As to claim 14, the combination of Hall and Wu further discloses wherein the representative data comprises coordinates, line segments, or both, that define a shape having an area (Wu; FIG. 4).

As to claim 15, Hall discloses a computer-implemented method, comprising: 
receiving a selection, by a computing system, of a misidentified or non-identified graphical component in an image (see [0035], The system 100 may determine that that image 134c is not on the graphical interface 100c).
Hall fails to explicitly disclose determining, by the computing system, representative data of an area of the image that includes the selection; transmitting, by the computing system, the representative data and the image to an image database; and embedding the image and alternative image processing logic in a workflow, by the computing system, to identify the misidentified or non-identified graphical component while the CV model is being retrained.
However, Wu teaches determining, by the computing system, representative data of an area of the image that includes the selection (FIGS. 1-2, handwritten area of cheque image); 
transmitting, by the computing system, the representative data and the image to an image database (FIGS. 1-2, cheque image, handwritten area, and databases 112); and 
embedding the image and alternative image processing logic in a workflow, by the computing system, to identify the misidentified or non-identified graphical component while the CV model is being retrained (FIGS. 1-2, text recognition 128 which uses CRNN or LSTM with the language model 132; see [0085]-[0086], [0101]-[0103]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Hall using Wu’s teachings to include determining, by the computing system, representative data of an area of the image that includes the selection; transmitting, by the computing system, the representative data and the image to an image database; and embedding the image and alternative image processing logic in a workflow, by the computing system, to identify the misidentified or non-identified graphical component while the CV model is being retrained in order to accurately predict content of an image when ground truth samples of the content are not present within the training dataset (Wu; [0006]).

As to claim 16, the combination of Hall and Wu further discloses further comprising: 
receiving, by the computing system, identifications of graphical components within the image from execution of a retrained CV model (Hall; FIGS. 1A-1B; see [0034]-[0036]); and 
displaying the image, by the computing system, with the identified graphical components that were identified by the retrained CV model on a visual display (Hall; FIGS. 1A-1B).

As to claim 17, the combination of Hall and Wu further discloses wherein the alternative image processing logic comprises an image matching algorithm (Wu; see [0101]).

As to claim 18, the combination of Hall and Wu further discloses wherein the computing system is configured to determine the representative data of the area of the image that includes the selection and transmit the image and the selection without providing an indication to a user (Wu; FIGS. 1-2, handwritten area and cheque image and no indication is provided to the user).

As to claim 19, the combination of Hall and Wu further discloses wherein the image database stores screenshots as design time images, reported issues, and image matching area selections (Hall; [0004]).

As to claim 20, the combination of Hall and Wu further discloses wherein the representative data comprises coordinates, line segments, or both, that define a shape having an area (Wu; FIG. 4).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 20180370029) in view of Wu et al (US 20200364485) further in view of Purushothaman (US 20190126463).

As to claim 7, the combination of Hall and Wu fails to explicitly disclose wherein the image is from a virtual machine (VM).
However, Purushothaman teaches wherein the image is from a virtual machine (VM) (see [0049]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Hall and Wu using Purushothaman’s teachings to include wherein the image is from a virtual machine (VM) in order to provide the functional benefit of identifying bots capable of dynamically learning and adapting to changes in sequence of workflow and interactions, and execute applications to address real-time user requests and progressive needs in Robotic Process Automation (RPA) (Purushothaman; [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482